DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 4/05/2021. The amendments filed on 4/05/2021 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “being blood flow velocity data for the each frame when the each frame is the most recent frame of the plurality of frames as received from the color flow mapping signal processing unit” is stated in lines 12-14. It is unclear how “the each frame” that corresponds to all of the frames of a plurality of 
Further regarding claim 1, the limitation “based on the first blood flow velocity data, the second blood flow velocity data, and a first aliasing determination result” is stated in lines 17-18. It is unclear how a “first aliasing determination result” is utilized in an aliasing determination unit to determine aliasing “for the frame before the most recent frame” with respect to the second blood flow velocity data when the calculation is based on aliasing “for the frame before the most recent frame”. This claimed feature appears to be directed to [0069]-[0071] of the applicant’s specification, which provide a detailed description of the first aliasing determination result. In these paragraphs, the specification refers to confirming aliasing in either Vcurrent or Vout-1 and utilizing the Raliasing-1 data to make these determinations. The claim limitations should set forth the first aliasing determination result performed by the aliasing determination unit first, and then further limit to the second and third aliasing determination results based upon the first and second blood flow velocity data, as well as the first aliasing determination result. Currently, the claim limitation could read that the first aliasing determination result is being determined for the frame before the most recent frame, which would be the claimed second blood flow velocity data, and thus then it would be calculated based upon itself. This renders the scope of the aliasing determination unclear and indefinite. 

Claims dependent on rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2-8 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Migita (U.S. Pub. No. 20120101384) hereinafter Migita, in view of Tamura (U.S. Pat. No. 8435182) hereinafter Tamura.  
Regarding claim 1, primary reference Migita teaches:
An ultrasonic diagnostic apparatus (abstract) comprising: 
a transceiver that transmits ultrasonic waves by driving a probe repeatedly, receives echoes reflected off a subject, and successively generates a plurality of received signals ([0022], transmitting and receiving section, which drives a probe a number of times to send out ultrasonic waves toward a subject; [0023]; transmitting and receiving section; [0042], probe 101 and ultrasonic wave transmitting and receiving section 102; [0043], probe 101 and ultrasonic wave transmitting and receiving section 102); 

a residual image processing unit that successively receives the each frame of the plurality of frames and performs residual image processing on blood flow velocity of the each frame (As the residual imaging processing unit includes aliasing determination and persistence calculation, the respective units of the Migita reference are utilized to teach to the claimed features. In [0047]-[0048], the persistence processing section 115 performs persistence processing on the CFM frame data on a frame-by-frame basis which is a residual image processing feature, and an aliasing decision section 105 determines whether aliasing has occurred in the respective frames. The current frame and the previous frame are received which is considered to be “successively receives the each frame of the plurality of frames”. Therefore these combined sections are considered to be the residual image processing unit; [0063]-[0072] describe in more detail the aliasing decision section 105, while [0073]-[0082] describe the persistence processing section in more detail); 
the residual image processing unit further comprising; 

the aliasing determination unit further outputting a second aliasing determination result that is an aliasing determination result of the first blood flow velocity data, and a third aliasing determination result that is an aliasing determination result of the second blood flow velocity data ([0050], aliasing decision section 105; [0051]; [0054]-[0058], for Vcurrent and Vout for determination of aliasing; [0063], the second and third aliasing determination results are considered to be the V-current and Vout values of the current frame data blood flow velocity (first blood flow velocity data) and the previous frame blood flow velocity data (second blood flow velocity data) with the values as quantitative values compared to a threshold and then determined whether aliasing has occurred in the frame; [0064]-[0065]; [0066]-[0072], the aliasing determination results are calculated 
a persistence calculation unit that, based on the second and third aliasing determination results and a predetermined persistence coefficient for adjusting the residual image effect, performs a persistence calculation using the first blood flow velocity data and the second blood flow velocity data ([0051], persistence coefficient determining section 106 determines a persistence coefficient and then in [0052] the persistence computation section 108 performs a persistence computation based on the first and second blood flow velocity data (Vout and Vcurrent) as well as the persistence coefficient Cpersistence; [0053]; [0062], see persistence coefficient calculation in further detail in [0073]-[0082] with the calculation of the coefficient as well as the persistence computation), outputs a persistence calculation result as a third blood flow velocity data for the most recent frame that is the blood flow velocity data that is subjected to residual image processing, determines whether or not aliasing occurs in the third blood flow velocity data, and outputs data which is a fourth aliasing determination result ([0051], persistence coefficient determining section 106 provides a persistence coefficient for the persistence computation section 108; [0052] the persistence computation section 108 performs a persistence computation and the output of equation 1 is considered to be the calculation result that is a third blood flow velocity data for the most recent frame, [0053]-[0054], the result of the aliasing determination section 105 determines whether or not aliasing occurs in the calculated blood flow velocity data; [0055]; [0056], persistence-processed blood flow velocity data; [0062], see persistence coefficient calculation in further detail in [0073]-[0083] with the calculation of the coefficient as well 
	Primary reference Migita fails to teach:
wherein the determination by the aliasing determination unit is performed based on the first blood flow velocity data, the second blood flow velocity data, and a first aliasing determination result, that has been determined for the frame before the most recent frame and indicating presence or absence of aliasing in the blood flow velocity data for the frame before the most recent frame that has been subjected to the residual image processing
	However, the analogous art of Tamura of color Doppler flow velocity ultrasound system with aliasing processing feature (abstract) teaches:
wherein the determination by the aliasing determination unit is performed based on the first blood flow velocity data, the second blood flow velocity data, and a first aliasing determination result, that has been determined for the frame before the most recent frame and indicating presence or absence of aliasing in the blood flow velocity data for the frame before the most recent frame that has been subjected to the residual image processing (col 13, lines 35-67, the aliasing detection of the temporal domain utilizes an aliasing test performed for a frame under analysis as well as next-neighboring frames. This incorporates blood flow velocity data which includes that of the current frame (first blood flow velocity data) as well as the next-neighboring frame (second blood flow velocity data). The determination further includes detection of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliasing determination and persistence calculation ultrasound system of Migita to incorporate the aliasing determination based on both blood flow velocity data and a first aliasing determination result as taught by Tamura because it enables the selection of specific frames where aliasing occurs and performing aliasing adjustment only on those specific frames rather than all of the sampled frames (col 14, lines 47-59). 
Regarding claim 2, the combined references of Migita and Tamura teach all of the limitations of claim 1. Primary reference Migita further teaches:
wherein the persistence calculation unit performs the persistence calculation after correcting the blood flow velocity data of the most recent frame and a residual image processed blood flow velocity data of the frame before the most recent frame based on the second and third aliasing determination results ([0052] the persistence computation section 108 (persistence calculation unit) performs the computation based 
Regarding claim 3, the combined references of Migita and Tamura teach all of the limitations of claim 1. Primary reference Migita further teaches:
wherein the residual image processing unit includes a persistence coefficient determination unit that sets the persistence coefficients based on the second and third aliasing determination results and the first blood flow velocity data ([0010], persistence coefficient setting section 406;  The persistence coefficient determination section 105 uses the results from the aliasing determination section 105 (see [0050]-[0053]) then it is further based on the second and third aliasing determination results from which is the first blood flow velocity data; see also [0062] and [0063]-[0081] for detailed description of the persistence coefficient determination and persistence computation).
Regarding claim 4, the combined references of Migita and Tamura teach all of the limitations of claim 1. Primary reference Migita further teaches:
the residual image processing unit further comprising: 

a second memory unit that stores the second blood flow velocity data and the first aliasing determination result ([0049], frame memory section 104 stores the CFM frame data which includes the blood flow velocity data of the CFM frame data of Vout-1 which is the second blood flow velocity data), 
wherein the persistence calculation unit performs the persistence calculation on the first blood flow velocity data obtained from the first memory unit, the second blood flow velocity data and the first aliasing determination result, which are obtained from the second memory unit, and outputs the third blood flow velocity data, which is a result of the persistence calculation, and the fourth aliasing determination result, to the second memory unit ([0051], persistence coefficient determining section 106 provides a persistence coefficient for the persistence computation section 108; [0052] the persistence computation section 108 performs a persistence computation and the output of equation 1 is considered to be the calculation result that is a third blood flow velocity data for the most recent frame, [0053]-[0054], the result of the aliasing determination section 105 determines whether or not aliasing occurs in the calculated blood flow velocity data and the combined invention would utilize the first aliasing determination result as taught by the Tamura reference above; [0055]; [0056], persistence-processed blood flow velocity data; [0062], see persistence coefficient calculation in further detail in [0073]-[0083] with the calculation of the coefficient as well as the persistence computation of the “persistence calculation result” as claimed. See in 
	Primary reference Migita fails to teach:
wherein an aliasing determination unit performs aliasing determination on the first blood flow velocity data and the second blood flow velocity data using the first aliasing determination result, which are obtained from the first memory unit and second memory unit respectively
However, the analogous art of Tamura of color Doppler flow velocity ultrasound system with aliasing processing feature (abstract) teaches:
wherein an aliasing determination unit performs aliasing determination on the first blood flow velocity data and the second blood flow velocity data using the first aliasing determination result, which are obtained from the first memory unit and second memory unit respectively (col 13, lines 35-67, the aliasing detection of the temporal domain utilizes an aliasing test performed for a frame under analysis as well as next-neighboring frames. This incorporates blood flow velocity data which includes that of the current frame (first blood flow velocity data) as well as the next-neighboring frame (second blood flow velocity data) which teaches to the citations of the primary reference above. The determination further includes detection of velocities as described in col 14, lines 1-43. With the calculation of the aliasing transition (first aliasing determination result) aliasing is determined to exist in a specific set of frames such as “temporally between (and including) the third frame and the fourth frame” in col 14, lines 44-46. Further aliasing adjustment is described in col 14, lines 47-65, based on determined the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliasing determination and persistence calculation ultrasound system of Migita and Tamura to incorporate the aliasing determination based on both blood flow velocity data and a first aliasing determination result as taught by Tamura because it enables the selection of specific frames where aliasing occurs and performing aliasing adjustment only on those specific frames rather than all of the sampled frames (col 14, lines 47-59). 
Regarding claim 5, the combined references of Migita and Tamura teach all of the limitations of claim 1. Primary reference Migita further teaches:
wherein the aliasing determination unit determines whether or not aliasing occurs in the first blood flow velocity data and the second blood flow velocity data based on a result of comparing magnitudes of the first blood flow velocity data and second blood flow velocity data with a predetermined threshold value ([0050], aliasing decision section 105 uses blood flow velocity data Vcurrent and Vout which are the magnitudes of the first blood flow velocity data and second blood flow velocity data and compares to threshold values; [0051]; [0055]-[0058]; [0063]-[0072] provide a more detailed description of the magnitude values and comparison with thresholds to determine whether or not aliasing occurs. See also table 1), 
Primary reference Migita fails to teach:

	However, the analogous art of Tamura of color Doppler flow velocity ultrasound system with aliasing processing feature (abstract) teaches:
and the first aliasing determination result (col 13, lines 35-67, the aliasing detection of the temporal domain utilizes an aliasing test performed for a frame under analysis as well as next-neighboring frames. This incorporates blood flow velocity data which includes that of the current frame (first blood flow velocity data) as well as the next-neighboring frame (second blood flow velocity data) which teaches to the citations of the primary reference above. The determination further includes detection of velocities as described in col 14, lines 1-43. With the calculation of the aliasing transition (first aliasing determination result) aliasing is determined to exist in a specific set of frames such as “temporally between (and including) the third frame and the fourth frame” in col 14, lines 44-46. Further aliasing adjustment is described in col 14, lines 47-65, based on determined the specific frames where aliasing occurs. See also figure 13, for determination of non-aliased flow velocities, determination of aliased flow velocity frames, and then further determination of additional aliased flow velocity based on the previous calculation of aliasing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliasing determination and persistence calculation ultrasound system of Migita and Tamura to incorporate the aliasing determination based on both blood flow velocity data and a first aliasing determination result as taught by Tamura because it enables the selection of specific 
Regarding claim 6, the combined references of Migita and Tamura teach all of the limitations of claim 1. Primary reference Migita further teaches: 
the residual image processing unit further comprising: 
a first persistence coefficient determination unit that sets a first persistence coefficient based on the second and third aliasing determination results and the first blood flow velocity data ([0091], first persistence coefficient determining section 106A and see [0093]-[0104] for detailed description of the use of the aliasing determination results as well as the Vcurrent data for the determination of a first persistence coefficient. Specifically [0093] references the use of Vcurrent data for the second persistence coefficient determining section 106A); 
a second persistence coefficient determination unit that sets a second persistence coefficient based on the second and third aliasing determination results, and the second blood flow velocity data ([0091], second persistence coefficient determining section 106B and see [0093]-[0104] for detailed description of the use of the aliasing determination results as well as the Vout-1 data for the determination of a second persistence coefficient. Specifically [0093] references the use of Vout-1 data for the second persistence coefficient determining section 106B); 
a first persistence calculation unit that performs a persistence calculation using the first blood flow velocity data and second blood flow velocity data based on the second and third aliasing determination results and the first persistence coefficient ([0091], first persistence computation section 108A and see [0093]-[0104] for detailed 
a second persistence calculation unit that performs a persistence calculation using the first blood flow velocity data and second blood flow velocity data based on the second and third aliasing determination results and the second persistence coefficient ([0091], first persistence computation section 108B and see [0093]-[0104] for detailed description of the use of the Vcurrent and Vout-1 data for the determination of a first persistence computation. Specifically [0096]-[0099] describe the calculation of the computation section 108B that performs a persistence calculation.); 
a maximum value selection unit that compares absolute values of calculation results outputted from the first and second persistence calculation units, whereby a larger calculation result is outputted as the third blood flow velocity data, determines whether or not aliasing occurs in the third blood flow velocity data, and outputs a fourth aliasing determination result that is an aliasing determination result thereof ([0105], maximum value choosing section 116 receives the results of the arithmetic from the first and second persistence computation sections 108A and 108B and compares the absolute values. The section chooses the greater blood flow velocity data which is considered to be a larger calculation result. [0104] describes how aliasing determination result is performed based on the output third blood flow velocity data and then outputs whether aliasing has occurred which is considered to be the fourth aliasing determination result).

the residual image processing unit further comprising: 
a first persistence coefficient determination unit that sets a first persistence coefficient based on the second and third aliasing determination results and the first blood flow velocity data ([0091], first persistence coefficient determining section 106A and see [0093]-[0104] for detailed description of the use of the aliasing determination results as well as the Vcurrent data for the determination of a first persistence coefficient. Specifically [0093] references the use of Vcurrent data for the second persistence coefficient determining section 106A); 
a second persistence coefficient determination unit that sets a second persistence coefficient based on the second and third aliasing determination results, and the second blood flow velocity data ([0091], second persistence coefficient determining section 106B and see [0093]-[0104] for detailed description of the use of the aliasing determination results as well as the Vout-1 data for the determination of a second persistence coefficient. Specifically [0093] references the use of Vout-1 data for the second persistence coefficient determining section 106B), and 
a persistence coefficient selection unit that compares an absolute value of the first blood flow velocity data with an absolute value of the second blood flow velocity data, and selects the first persistence coefficient when the absolute value of the first blood flow velocity data is larger and otherwise selects the second persistence coefficient ([0090], by using one of two data that has the greater absolute value, the persistence processing section 115’ generates a blood flow image; see also [0102]-
wherein the persistence calculation unit performs a persistence calculation using the first blood flow velocity data and the second blood flow velocity data based on the second and third aliasing determination results and the selected persistence coefficient ([0096]-[0104], the persistence computation section 108A or 108B is utilized as detailed in [0105] where the calculation is either the A variant or the B variant based on the aliasing determination and persistence processed data, and outputs the calculated values and associated data. See additional citations for a thorough overview with [0108] describe more detailed first and second persistence coefficients, with [0109]-[0129] providing a detailed description of the persistence coefficients and how it interacts with the calculation unit (persistence computation sections 108A and 108B.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Migita, in view of Tamura as applied to claim 1 above, and further in view of Sato et al. (U.S. Pat. No. 5188113) hereinafter Sato. 
Regarding claim 8, the combined references of Migita and Tamura teach all of the limitations of claim 1. Primary reference Migita further teaches:
a first memory unit that stores blood flow velocity data output by the color flow mapping signal processing unit for a most recent frame ([0023], “a first memory section for storing the blood flow velocity data of the current frame”; [0027]; [0048], “frame memory section (corresponding to the "first memory section") 104”; [0050]-[0051]; [0063], “The aliasing decision section 105 retrieves the blood flow velocity data Vcurrent 
Primary reference Migita further fails to teach:
a second memory unit that stores blood flow velocity data for a frame before the most recent frame that has been subjected to the residual image processing of the residual processing unit and 
However, the analogous art of Tamura of color Doppler flow velocity ultrasound system with aliasing processing feature (abstract) teaches:
a second memory unit that stores blood flow velocity data for a frame before the most recent frame that has been subjected to the residual image processing of the residual processing unit (col 15, lines 47-67, “The aliasing correction processor 464 may access color Doppler line data stored in a cine memory 468 or a real-time memory (e.g., the first memory in the cine memory 468) and then may perform the aliasing correction process 1000 or 1300 and may send the corrected color Doppler line data to a scan converter 480. The aliasing correction processor 464 may also write the corrected data into the cine memory 468 . . . “; The storage of the color Doppler data is considered to be the blood flow velocity data, with the writing of aliasing processed data to the cine memory is considered to be the data subjected to residual image processing in the combined invention) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliasing determination and persistence calculation ultrasound system of Migita and Tamura to incorporate the additional memory unit to store processed blood flow velocity data for a frame previous 
Primary reference Migita further fails to teach:
Memory for storing a first aliasing determination result that has been determined for the blood flow velocity data for the frame before the most recent frame
However, the analogous art of Sato of an ultrasonic diagnosis apparatus with a blood flow velocity calculation feature (abstract) teaches:
Memory for storing a first aliasing determination result that has been determined for the blood flow velocity data for the frame before the most recent frame (col 8, lines 26-67, “The ROM 120 is formed of, for example, 16K.times.8 bit memory, and performs the same function as the detection of aliasing, the frame-interpolation, and the control of multiplexer 84, thereby finding interpolation values of velocity data“; As the memory provides the same function as the “detection of aliasing” for multiple frames (see also col 9, lines 1-45), this is considered to be memory for storing a determination result for the frame before the most recent frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aliasing determination and persistence calculation ultrasound system of Migita and Tamura to incorporate the additional memory for storing a first aliasing determination result as taught by Sato because storing aliasing detection results can provide the device with an ability to perform interpolation processing on the image based on the inherent aliasing of the . 

Response to Arguments
Applicant's arguments filed 4/05/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 7-8 directed to the previous rejections under 112(b), the amendments/remarks regarding claim 4 are persuasive. The amendments to independent claim 1 fail to overcome the previous rejections, and incorporate additional indefiniteness into the claims as described above. Regarding the rejection of the limitation “based on the first blood flow velocity data, the second blood flow velocity data, and a first aliasing determination result”, the applicant fails to incorporate limitations that overcome the previous rejection. It remains unclear how or what determines the “a first aliasing determination result that has been determined for the frame before the most recent frame” when it is a substep of the aliasing determination unit. Therefore, the claim currently reads that the determination of a first aliasing result is based upon a determination of a first aliasing result. As recommended in the previous rejection, it appears that this limitation refers to paragraphs [0069]-[0071] of the applicant’s specification, which provide a more detailed and precise description of the first aliasing determination result. For these reasons, the claims are rejected for indefiniteness.
Regarding the applicant’s argument on page 9 of the remarks, the applicant argues that the Tamura reference fails to teach to using a first aliasing determination 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785